Citation Nr: 1400105	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-14 082	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1969 to November 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's January 2012 notice of disagreement (NOD) also initiated an appeal with respect to claims for entitlement to service connection for degenerative joint disease of the bilateral hands, coronary artery disease, gout, acid reflux, and sleep disturbance.  The April 2012 statement of the case (SOC) included these issues, but the Veteran's May 2012 substantive appeal was specifically limited to his appeal concerning entitlement to service connection for a left ankle disability.  Thus, the Veteran did not file a substantive appeal perfecting the other claims included on the April 2012 SOC.  These issues have not been certified to the Board and the Veteran has not indicated that he wishes to pursue the claims.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for service connection for degenerative joint disease of the bilateral hands, coronary artery disease, gout, acid reflux, and sleep disturbance are not currently before the Board. 

In October 2013, the Veteran filed a claim for entitlement to a compensable rating for degenerative joint disease of the lumbar spine.  The agency of original jurisdiction (AOJ) has not adjudicated this claim, and it is not currently before the Board.  It is therefore referred to the AOJ for the appropriate action.


FINDING OF FACT

On October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2013 communication, the appellant withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


